Pee Ctjeiam,
The inconvenience to the councils and other officers of the city of Pittsburg, or even to the taxpayers, is not in general sufficient reason for denying a mandamus. It is conceded, and indeed could not be denied under the terms of the act of 1878, that the authority to determine the amount of money necessary for conducting the schools is in the central board of education, and a requisition by the board is mandatory upon councils to make the appropriation. Being a public duty imposed by statute upon the municipality mere inconvenience of compliance is not sufficient reason for refusal to enforce obedience by mandamus.
But the board having the power to make requisition should do it in proper form and at proper time. Councils must adjust their expenditures to the municipal income, and to do this intelligently they are entitled to have all the required items of appropriation before them at the time when the law requires them to act. The requisition by the appellants in the present case was accompanied by an explanatory and itemized statement which showed among other things that $ 100,000 of the sum asked was for purchase of a site for a high school, under a contract which provided that “ no money be paid on this property until the appropriation for the same has been passed by councils.” This was understood by councils, not unfairly, to be a purchase of the land by the central board subject to the approval of councils. The latter apparently not approving the purchase, omitted that item from the appropriation. For this result the appellants are at least in equal fault with councils. It was their duty to make their demand in unambiguous terms which councils could clearly understand as being unconditional. Not having done so the inconvenience of the result should fall upon themselves. The matter therefore must go over until the next regular annual requisition. .
Judgment affirmed.